


110 HR 5240 IH: Equitable Mineral Lease Revenue

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5240
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Udall of Colorado
			 (for himself and Mr. Salazar)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To restore equitable sharing with affected States of
		  revenues from onshore Federal mineral leases.
	
	
		1.Short titleThis Act may be cited as the
			 Equitable Mineral Lease Revenue
			 Sharing Restoration Act.
		2.Repeal of
			 requirement to deduct from amount otherwise payable to each StateTitle I of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2008 (Division F of
			 Public Law 110–161) is amended under the heading Minerals Management
			 Service, under the heading administrative provisions, by
			 repealing the second undesignated paragraph.
		
